Exhibit 10.2

 

Magnolia Lane Share Issuance Agreement

 

Founders Circle Partners, LLC, (“Seller”)
36-42 Main Street
Topsfield, MA 01983

 

Magnolia Lane Income Fund (“Buyer”)
7 Grove St. Ste 202

Topsfield, Mass 01983



_____________

 

Re: Issuance of MIFC Shares to acquire property

 

To whom it may concern:

 

This letter agreement (“Agreement”) summarizes our recent telephone
conversations and meetings regarding the sale of all consideration of the
ownership interest held by Founders Circle Partners, LLC as it relates to the
property and improvements at 36-42 Main Street, Topsfield, Mass, and all other
assets of th limited liability company organized and existing under the laws of
the state of Massachusetts.

 

In consideration of the premises and the mutual covenants and conditions herein
contained, we hereby agree as follows:

 

1.         Founders Circle Partners, LLC hereby releases to MIFC all of Founders
Circle Partners, LLC’s interest and deferred interest to 36-42 Main Street,
Topsfield, Mass. The Purchase Price shall be payable as follows: Buyer agrees to
issue of Magnolia Lane in the amount of 170,831 shares that are restricted
shares that have been valued at $7 per share. Seller agrees to take on all risk
and reward of the shares after this date and moving forward.

 

2.         Seller agrees to keep all information about the Company, its products
and services which he has learned during the course of his membership therein
(“Confidential Information”) strictly confidential. Seller will not disclose any
Confidential Information to a third party, or use any Confidential Information
for any purpose, at any time. Seller will promptly, but in no event later than
15 days after the execution and delivery of this Agreement, return to the
Company any Confidential Information now in his possession.

 

3.         By their respective signatures below, each of Seller and Buyer (the
“Releasing Party”) hereby irrevocably and unconditionally releases the other
party and the Company, and their respective successors and assigns, from any
action, claim, liability, cause of action, debt, obligation, agreement or
promise whatsoever, known or unknown, that the Releasing Party ever had, now
have or may now or hereafter have against the other party or the Company, or
which the Releasing Party may owe to any of them, from the beginning of the
world to and including the date of this agreement, provided that Seller and
Buyer duly perform their respective obligations under this Agreement.

 

4.         This agreement contains our entire agreement on this subject,
supersedes any and all prior agreements and understandings, and may not be
changed, withdrawn or revoked except by a written instrument signed by all of
the parties hereto. This Agreement shall be governed by and construed in
accordance with the laws of the State of Massachusetts, and any action, claim or
proceeding brought hereunder shall be commenced exclusively in the federal or
state courts located in such State.

 

Please confirm, by signing this letter in the space below, your agreement to the
foregoing. Kindly return an original signed counterpart of this Agreement for my
records.

 



  Very truly yours,       [ex10ii_001.jpg]   Duly Authorized   Magnolia Lane
Income Fund President   8/11/16

  

ACCEPTED AND AGREED TO:

 



[ex10ii_001.jpg]   Duly Authorized   Founder Circle Partners, LLC   Managing
Partner   8/11/16  

  